DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,6,7,8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al (USPN 6613608).  Yamaguchi et al teach the claimed process as evidenced at col 2:34-47; col 4:1-16; col 7:30-col 8:65; col 9:65-col 10:15; Example 1; and figs 1a-1b and 6-7.
 	Regarding claim 1:  A method of forming a protective film (Yamaguchi et al : flexible film 3) on at least one electronic module (Yamaguchi et al: semiconductor wafer 1), comprising: 
 	disposing the at least one electronic module and a protective material disposed on the at least one electronic module in a chamber (Yamaguchi et al: chamber 40) , wherein the protective material and the at least one 5 electronic module are in contact with each other (Yamaguchi et al: col 2:34-47; col 4:1-16; col 7:30-col 8:65; col 9:65-col 10:15; Example 1; and figs 1a-1b and 6-7); 

  	performing a second heating process on the protective material in the chamber after the 10 protective material is softened and performing a boost process on the chamber, wherein in the boost process, a gas in the chamber directly pressurizes the protective material such that the protective material conformally covers a top of the at least one electronic module (Yamaguchi et al: col 2:34-47; col 4:1-16; col 7:30-col 8:65; col 9:65-col 10:15; Example 1; and figs 1a-1b and 6-7); and 
 	solidifying the protective material conformally covering the top of the at least one electronic module to form the protective film conformally covering the top of the at least one electronic 15 module (Yamaguchi et al: col 2:34-47; col 4:1-16; col 7:30-col 8:65; col 9:65-col 10:15; Example 1; and figs 1a-1b and 6-7).  
 	Regarding claim 2:  The method of claim 1, wherein each of the at least one electronic module comprises: a circuit board; and a plurality of electronic components disposed on the circuit board, and in the step of disposing the at least one electronic module and the protective material disposed on the at least 20 one electronic module in the chamber, the protective material is at least in contact with the plurality of electronic components (Yamaguchi et al: col 5:1-21; the semiconductor wafer includes circuits and various other components).
 	Regarding claim 6:  The method of claim 1, wherein: the gas decompression process involves reducing a gas pressure in the chamber to a first ambient pressure, 
 	Regarding claim 7:   The method of claim 1, wherein the first heating process and the gas decompression process are performed at the same time (Yamaguchi et al: col 2:34-47; col 4:1-16; col 7:30-col 8:65; col 9:65-col 10:15; Example 1; and figs 1a-1b and 6-7).  
 	Regarding claim 8:  The method of claim 1, wherein the second heating process and the boost process are 20 performed at the same time (Yamaguchi et al: col 2:34-47; col 4:1-16; col 7:30-col 8:65; col 9:65-col 10:15; Example 1; and figs 1a-1b and 6-7).  
 	Regarding claim 9:  The method of claim 1, wherein the chamber, a boost unit, a pumping unit, and a heating unit form an apparatus, wherein: the boost unit and the pumping unit are linked to the chamber; and the heating unit is thermally coupled to the chamber (Yamaguchi et al: col 2:34-47; col 4:1-16; col 7:30-col 8:65; col 9:65-col 10:15; Example 1; and figs 1a-1b and 6-7).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4,5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (USPN 6613608) as applied to claim 1 above.  The above teachings of Yamaguchi et al are incorporated hereinafter.
 	Regarding claim 3, the specific size of a preform is a mere obvious matter of choice dependent on the desired final product.  Since the claimed size of the protective material/film 3 is well-known in the electronic art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the film of Yamaguchi et al to not cover the sidewall of the at least one electronic module in order to reduce material costs without compromising product quality.  
 	Regarding claims 4-5, heat temperature is well-known in the laminating art as an important molding parameter and the desired temperature would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention. Further, the claimed temperature is generally well-known in the laminating art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed heating temperatures into the process of Yamaguchi et al in order to ensure proper laminating.
 	Regarding claim 10, the specific design of a preform is a mere obvious matter of choice dependent on the desired final product.  Since the claimed design of the at least two plurality of electronic modules is well-known in the electronic art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the modules of Yamaguchi et al to overlap in order to produce diverse products.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPs teach laminating electronic modules with a resin film by either vacuuming or pressurizing:7752747 and 9647189.  USPN 20080182117 teaching laminating using both vacuuming and pressurizing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744